Exhibit 10.8

MANAGING DIRECTOR EMPLOYMENT AGREEMENT

THIS MANAGING DIRECTOR EMPLOYMENT AGREEMENT (this “Agreement”) is made by and
between LeMaitre Vascular GmbH., a German limited liability company with an
address at Otto-Volger-Str 5 a/b, 65843 Sulzbach, Germany (the “Company”) and
Peter R. Gebauer, an individual with a residence at Taubenweg 16, 61462
Koenigstein, Germany (the “Executive”) as of October 1, 2008.

IN CONSIDERATION of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. CERTAIN DEFINITIONS.

“Cause” means “good cause” (wichtiger Grund) within the meaning of German law
pursuant to section 626 of the German Civil Code.

“Compensation Committee” means the Compensation Committee of the Parent
Company’s Board of Directors.

“Disability” means the inability to engage in the performance of the Executive’s
duties with the Company for a period of at least one-hundred eighty (180) days
in any three hundred sixty (360) day period by reason of a physical or mental
impairment, with reasonable accommodations.

“Executive Obligations Agreement” means that certain Executive Obligations
Agreement between the Parent Company and the Executive dated September 22, 2003.

“Fair Value” shall have the meaning specified in SFAS No. 123, Accounting for
Stock-Based Compensation.

“Lump Sum Payment” means a single payment of the applicable sum hereunder, paid
to the Executive no later than thirty (30) days from the execution and delivery
of the release referenced in Section 5.3(b).

“Parent Company” means LeMaitre Vascular, Inc., a Delaware corporation and the
Company’s sole shareholder.

“Termination” means a termination of employment of the Executive by either the
Company or the Executive.

2. EMPLOYMENT AND SCOPE.

2.1 The Company hereby employs the Executive and the Executive hereby accepts
employment as Managing Director (“Geschaftsführer”) of the Company and as
President, International Operations of the Parent Company, on the terms and
conditions more fully set forth herein. The Executive’s responsibilities shall
include but not be limited to acting as Geschaftsführer within the meaning of
the German Limited Liability Companies Act (GmbHG) and President, International
Operations and such other duties and responsibilities that may be assigned by
the Parent Company from time to time. Without limitation of the foregoing, the
Executive shall be responsible for all aspects of the Parent Company’s
operations and business in Europe, the Middle East, Africa and the Pacific
Rim/Asia, including all revenues and expenses, and shall be responsible for the
transaction of business with,

 

-1-



--------------------------------------------------------------------------------

and sales of products to, the Company’s and Parent Company’s distributors and
hospital customers in the aforementioned territories.

2.2 The Executive will use best efforts to faithfully, diligently and
efficiently perform such duties on behalf of the Company consistent with such
office as may be assigned to the Executive from time to time by the Company. The
Executive agrees to abide by the reasonable rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time. The Executive’s actions shall at all times be
consistent with and further the interests of the Company. Under no circumstances
will the Executive knowingly take any action contrary to the best interests of
the Company. The Executive shall commit all of his working capacity,
professional knowledge and experience to exclusively serve for the Company.

3. PLACE OF WORK.

The Executive shall primarily perform the duties assigned hereunder at the
Company’s headquarters, presently located in Sulzbach, Germany.

4. COMPENSATION AND BENEFITS.

4.1 Compensation: The Executive’s compensation package shall consist of the
following:

(a) Salary: Each month the Executive shall receive an annual base salary payment
at a rate of €220,000 per year for the remainder of 2008 and for 2009, such
salary to be paid in accordance with the Company’s normal payroll procedures and
subject to applicable tax deductions and withholdings. As of 2010, the
Executive’s salary shall be reviewed annually in accordance with the Company’s
normal executive compensation review policy. Modification of the Executive’s
salary, if any, shall be in the Company’s discretion, consistent with industry
norms, Company norms, and norms of the Company’s Executive Committee, and is
subject to approval of the Company’s Compensation Committee.

(b) Bonus: The Executive shall be eligible to earn an annual performance bonus
that shall, in 2008, equal €63,593 at plan, based upon the achievement of the
success measures set forth on Exhibit A hereto. In successive years the
executive shall be eligible to earn a performance bonus determined in accordance
with the Company’s normal executive compensation review policy, which shall in
no event be less than €72,978 at plan, based upon achievement of such tangible,
pre-determined success measures as may be designated by the Company from time to
time. The Company shall determine the success measures annually, in consultation
with Executive, and subject to the approval of the Compensation Committee. Any
modification is subject to the approval of the Compensation Committee. The bonus
shall be due on January 15 of the year after which the bonus is earned. Subject
to Section 5.3(a)(ii) below, in order to receive the full bonus for any given
business year, the Executive must be an employee of the Company and must not
have received any notice of termination by the Company at the time the bonus
becomes due.

(c) Equity: In all cases subject to the prior approval of the Compensation
Committee, the Executive shall be eligible to receive:

 

  i. in 2008, to supplement previously granted awards, additional restricted
stock units for shares of the Parent Company’s Common Stock with an aggregate
Fair

 

-2-



--------------------------------------------------------------------------------

    Value of $50,000 based on the Parent Company’s share price on the date of
grant, vesting in five equal annual installments on each anniversary of
9/7/2008; and

 

  ii. each year thereafter, subject to adjustment by the Compensation Committee
in its reasonable discretion, equity incentives in a form to be determined by
the Compensation Committee with an aggregate Fair Value approximating €74,745,
based on the euro/dollar exchange rate, the Parent Company’s share price and
other necessary valuation assumptions, in each case as of the grant date, which
shall vest in five equal annual installments on each anniversary of the grant
date.

Such awards shall be governed by the applicable equity incentive plan of the
Parent Company and shall be conditioned upon the Executive’s acceptance either
electronically or in writing of the Parent Company’s then-standard terms
governing such grants.

4.2 Benefits: For such time as the Executive’s service is based in Germany, the
Executive shall receive the following additional benefits:

(a) Vacation: The Executive shall be entitled to twenty-five (25) days of paid
vacation, to be earned and accrued in accordance with the Company’s vacation
policy in effect from time to time.

(b) Health Insurance: The Company shall pay fifty (50%) percent of the costs of
private health insurance for the Executive and the Executive’s spouse.

(c) Tax Equalization: The Company shall pay the Executive a “Tax Equalization
Payment”, which shall equal, for any calendar year, an amount on an after-tax
basis equal to the difference between (i) the income taxes that the Executive is
actually required to pay in Germany on account of amounts paid to the Executive
by the Company under Sections 4.1(a) and 4.1(b) hereof in to the prior year (but
not any other amounts due the Executive hereunder or otherwise), after giving
effect to any split pay which may have occurred prior to the date of this
Agreement, and (ii) the amount that the Executive would otherwise be required to
pay on account of such amounts from that year had the Executive been resident
and working solely in Massachusetts during that year. The amount of the Tax
Equalization Payment shall be determined prior to June 30 of each year based
upon the calculation set forth on Exhibit B hereto by an accountant selected by
the Executive. If the Company disagrees with the amount of the Tax Equalization
Payment, then the Company and the Executive shall jointly select an independent
accountant to determine the amount of Tax Equalization Payment prior to July 31
of that year, which amount shall not be greater than the amount determined by
Executive’s accountant or less than the amount determined by the Company. The
Company shall pay the Executive the Tax Equalization Payment in four equal
quarterly installments.

(d) Company Car: The Executive shall have the use of an automobile leased by the
Company, which shall be an Audi A6 3.0TDI Quattro, or a car of equal or lesser
leasing cost to the company. Such lease shall permit travel of at least 45,000
kilometers per year. The Executive’s use of such car shall be subject to the
Company’s “Company Car Policy” as may be in effect from time to time. The
Executive shall bear all tax burdens with regard to the benefit of the private
use of company car in money’s worth.

(e) Physical Examination. No more than once in any consecutive twenty-four month
period, the Company shall reimburse the Executive for costs actually incurred by
the Executive in obtaining a single routine physical examination. The Executive
shall provide the Company with such supporting documentation as the Company may
reasonably require. In no case shall such invoice for the physical examination
exceed €1,500.

 

-3-



--------------------------------------------------------------------------------

(f) Family Trip: No more than once in any consecutive twelve-month period, the
Company shall reimburse the Executive for costs actually incurred by the
Executive in a single personal trip by the Executive and his spouse to the
United States. The Executive shall provide the Company with such supporting
documentation as the Company may reasonably require. In no case shall such
invoice for both airline tickets combined exceed €2,000.

(g) Tax Preparation. No more than once in any consecutive twelve-month period,
the Company shall reimburse the Executive for costs actually incurred by the
Executive in tax preparation. The Executive shall provide the Company with such
supporting documentation as the Company may reasonably require. In no case shall
such invoice for tax preparation exceed €2,000.

(h) Death and Disability Insurance: The Company shall reimburse the Executive
for costs actually incurred by the Executive in obtaining insurance for the
benefit of the Executive or his designee against the death or disability of the
Executive. The Executive shall provide the Company with such supporting
documentation as the Company may reasonably require. In no case shall such
invoice for death and disability Insurance exceed €800 in any consecutive
twelve-month period.

(i) Pension Plan: The Executive shall be eligible to participate in any pension
or retirement savings plan made available to employees of the Company. The
Executive understands and agrees that the implementation and maintenance of any
such plan shall be at the discretion of the Parent Company.

If the Executive’s service becomes primary based in the United States, all of
the benefits set forth in Section 4.2 will cease, and the Executive shall
instead receive those benefits that are standard for the Company’s Level 2
employees based in the United States.

4.3 Social Security: The parties shall pay the statutory social security
premiums, if applicable.

4.4 Expenses: The Executive shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Company’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of the
Company.

5. TERMINATION OF EMPLOYMENT.

5.1 Employment-At-Will: The Executive acknowledges and understands that his
employment with the Company is at-will and, subject to the Company’s notice and
severance obligations set forth below, can be terminated by either party for no
reason or for any reason not otherwise specifically prohibited by law. Nothing
in this Agreement is intended to alter the Executive’s at-will employment status
or obligate the Company to continue to employ the Executive for any specific
period of time, or in any specific role or geographic location.

5.2 Termination: A Termination by either party other than for the death of the
Executive shall require four months to the end of a month prior written notice
to the other party or any longer notice period required by German mandatory law.
In the event of a Termination with cause and without notice, the Company may in
its sole and free discretion elect to pay the

 

-4-



--------------------------------------------------------------------------------

Executive his regular compensation pursuant to Sections 4.1(a) and 4.1(b) for
forty-five (45) days as severance; the Executive will not be entitled to
severance pursuant to Section 5.3 below.

5.3 Severance:

(a) Upon a Termination Without Cause, provided that the Executive complies with
Section 5.3(b) below, and subject to Section 6 below, the Executive shall
receive:

 

  i. a Lump Sum Payment equal to 13.5 months minus the duration of the
applicable notice period pursuant to Section 5.2 sentence 1 of the Executive’s
base salary as of the date of Termination;

 

  ii. A Lump Sum Payment equal to the pro rata amount of the Executive’s annual
performance bonus as per the day on which notice of termination was received;

 

  iii. a continuation of the health insurance benefit described in
Section 4.2(b) for a period of 7.5 months minus the duration of the applicable
notice period pursuant to Section 5.2 sentence 1, provided, however, that if the
Executive becomes eligible for alternative coverage from or under another
employer’s plan for any portion of the aforementioned period, the Company may
discontinue such benefit; and

 

  iv. a Lump Sum Payment of any Tax Equalization Payment for the prior calendar
year calculated but not yet paid under Section 4.2(c);

 

  v. if the Termination occurs prior to the determination of the Tax
Equalization Payment for the prior calendar year, a Lump Sum Payment equal to
the Tax Equalization Payment for the prior calendar year; and

 

  vi. an additional Tax Equalization Payment, as a Lump Sum Payment, with
respect to all amounts paid to the Executive pursuant to Sections 4.1(a) and
4.1(b) during the year in which the Termination occurs, up to and including the
date of notice, but in any case excluding the applicable notice period and any
amounts paid pursuant to this Section 5.3, the calculation of which Tax
Equalization Payment shall be made using the assumption that the Executive’s
actual income tax rate in Germany and hypothetical income tax rate in the Unites
States shall in each case be the same as those used in the tax equalization
calculation for the prior calendar year;

in each case, less applicable income tax withholdings and all other applicable
taxes (collectively, the (“Severance Pay”).

(b) The receipt by the Executive of the Severance Pay shall be in full and final
satisfaction of the Executive’s rights and claims under this Agreement (or
otherwise) and any applicable laws and is subject to and conditioned upon
(i) the Executive’s delivery of a signed non-disparagement agreement and release
of known and unknown claims related to the Executive’s employment in a form
satisfactory to the Company, (ii) the resignation by the Executive as an officer
of the Company, and (iii) the Executive’s delivery to the Company of all
property of the Company which may be in the Executive’s possession, custody or
control, all of which shall occur within thirty (30) days of a Termination
otherwise the Executive shall forfeit his right to the Severance Pay.

(c) For the avoidance of doubt, no payment within the meaning of this section
5.3. shall be due to the Employee upon a Termination with Cause.

(d) Further, no payment within the meaning of this Section 5.3. shall be due to
the Employee upon (i) the termination of the employment of the Executive in
connection with a

 

-5-



--------------------------------------------------------------------------------

merger, reorganization, sale of the Company’s business, assets or similar
transaction, provided that the Executive is immediately rehired on comparable
terms by the Company’s successor entity; or (ii) the termination of the
employment of the Executive by the Company, provided that the Executive is
immediately rehired on comparable terms by the Parent Company or an affiliate
thereof.

5.4 Relocation: Upon a Termination, or if the Parent Company shall relocate the
Executive to the continental United States, the Company shall reimburse the
Executive for the actual costs that the Executive and his family reasonably
incur in relocating to anywhere in the continental United States; provided,
however, that in no event shall the obligation of the Company to reimburse the
Executive for such expenses exceed $74,800; and further provided that the
Company shall have no obligation to reimburse any expenses paid directly or
reimbursed by any third party, including, without limitation, a new employer of
the Executive. Any reimbursement of relocation expenses as provided for herein
shall be contingent upon Executive’s submission of such appropriate receipts and
other documentation as the Company may reasonably request. Prior to incurring
any such relocation expenses, the Executive shall inform the Company in detail
of the anticipated relocation expenses, and the Company may, at its option, make
direct payment of any such relocation expenses in lieu of reimbursing the
Executive for such expenses.

5.5 Termination for Pension: The employment relationship shall come to an end
without a termination being required and without notice upon expiry of the month
in which the Executive reaches the general pensionable age (“Alter der
Regelaltersrente”), currently at the age of 65, or upon expiry of the month
preceding the month in which the Executive first becomes entitled to basic
statutory pension, statutory disability benefits or benefits for permanent
inability to work, whichever occurs first.

6. EXECUTIVE OBLIGATIONS AGREEMENT.

The Executive hereby ratifies and confirms each of the terms of the Executive
Obligations Agreement. If the Executive in any manner breaches the Executive
Obligations Agreement, then the Company’s duty to pay any Severance Pay shall
terminate and the Executive shall immediately reimburse the Company for any
Severance Pay previously delivered by the Company. The foregoing shall not be
the Company’s exclusive remedy for a breach of the Executive Obligations
Agreement and shall be in addition to any other damages available at law or
equity.

7. GENERAL.

7.1 This Agreement shall be deemed to have been made in Germany, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the laws Germany, without giving effect to
conflicts of law principles.

(a)

7.2 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. This Agreement and the Executive Obligations Agreement contain the
entire agreement of the parties relating to the subject matter hereof and
supersede all oral or written employment, consulting, change of control or
similar agreements between the Executive, on the one hand, and the Company
and/or the Parent Company, on the other hand. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective

 

-6-



--------------------------------------------------------------------------------

successors and legal representatives. This Agreement is freely assignable by the
Company and is binding upon and inures to the benefit of both parties and their
respective successors and assigns, including any corporation with which or into
which the Company may be merged or which may succeed to its assets or business,
although the obligations of the Executive are personal and may be performed only
by him.

7.4 The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EXECUTIVE     LEMAITRE VASCULAR GmbH /s/    Peter Gebauer     By LeMaitre
Vascular, Inc. Peter R. Gebauer     Its sole shareholder     By:  

/s/    George W. LeMaitre

    Name:   George W. LeMaitre     Its:   Chairman and CEO

 

-7-



--------------------------------------------------------------------------------

EXHIBIT B

Calculation of Tax Equalization Payment

 

1. Determine (in euro) amounts paid to the Executive by compensation category
(e.g. salary, bonus, health insurance, tax equalization payments, etc.).

 

2. Determine (in dollars) amounts, if any, paid to the Executive by the Parent
Company by compensation category.

 

3. Convert all euro payments out of the Company to dollars using the IRS
dollar/euro exchange rate for the applicable tax year.

 

4. By compensation category, total the payment to the Executive from both the
Company and the Parent Company to determine total worldwide compensation by
category.

 

5. Identify the Executive’s actual tax split by dividing the number of days
worked in the U.S. by the total number of days worked.

 

6. Use the Executive’s tax split percentage to assign a portion of the
Executive’s total worldwide compensation by category to Germany and the
remainder to the U.S.

 

7. Add the Executive’s Germany base salary paid pursuant to Section 4.1(a) and
his German bonus paid pursuant to Section 4.1(b). This is the total amount of
compensation to be equalized.

 

8. Identity the Executive’s actual German effective tax rate from his actual
German tax return.

 

9. Multiply the compensation to be equalized by the Executive’s German effective
tax rate to obtain the German tax on the equalized compensation.

 

10. Determine the Executive’s hypothetical U.S. taxes.

 

  a. FICA and Medicare are ignored.

 

  b. Develop a mock Massachusetts tax return.

 

  c. Determine hypothetical federal taxes using the following methodology:

 

  i. Develop a mock tax return whereby gross income equals the compensation to
be equalized plus the U.S. portion of the Executive’s worldwide compensation
($47,203.54).

The following assumptions are made:

 

  1. $350,000 mortgage with 5% interest coupons, and

 

  2. Annual real estate taxes of $5,000.

 

  ii. Determine the effective tax rate from the mock tax return.

 

  iii. Apply the effective tax rate to the compensation to be equalized to
obtain the hypothetical federal tax.

 

  d. Sum federal and state taxes to arrive at total hypothetical U.S. tax.

 

11. Subtract total hypothetical U.S. tax from German tax (see step 9) to
determine tax difference.

 

12. Gross up the tax difference using the German effective tax rate (see step
8).

 

13. Convert the grossed-up tax difference from dollars to euros using the
official IRS dollar/euro exchange rate for the applicable tax year. This figure
is the final tax equalization payment.



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

MANAGING DIRECTOR EMPLOYMENT AGREEMENT

This First Amendment to Managing Director Employment Agreement (“Amendment”)
dated as of December 24, 2008 is made and entered into by and between LeMaitre
Vascular GmbH, a German limited liability company (the “Company”), and Peter R.
Gebauer (the “Executive”).

WHEREAS, the Company and the Executive are parties to a Managing Director
Employment Agreement dated as of October 1, 2008 (the “Agreement”); and

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirement of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Bank and the Executive agree as follows:

2. 1. The definition of “Lump Sum Payment” set forth in Section 1 of the
Agreement is hereby amended by deleting said section and by substituting
therefore:

“‘Lump Sum Payment’ shall mean a single payment of the applicable sum hereunder,
paid to the Executive on the first regular payroll date of the Company that is
thirty (30) days following the date of a Termination.”

3. Section 4.2(c) of the Agreement is hereby amended by inserting the following
immediately prior to the period at the end thereof:

“and, in no event shall the Tax Equalization Payment with respect to any
calendar year be paid later than the December 31 of the second calendar year
that begins after the later of (x) the year in which the Executive’s U.S. income
tax return is required to be filed for such year or (y) the latest taxable year
in which the Executive’s foreign tax return or payment is required to be filed
for such year.”

4. Section 5.3(b) of the Agreement is hereby amended by inserting “and
effective” following the word “signed” and prior to the word “non-disparagement”
within subsection (i) thereof.



--------------------------------------------------------------------------------

5. The Agreement is hereby amended by adding the following as a new Section 7 to
the Agreement and renumbering the subsequent sections of the Agreement
accordingly:

“7 SECTION 409A.

(a) Notwithstanding anything in this Agreement to the contrary:

(i) to the extent that any payment or benefit described in this Agreement
constitutes ‘non-qualified deferred compensation’ under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon a
Termination, then such payments or benefits shall only be payable upon the
Executive’s ‘Separation from Service.’ The term ‘Separation from Service’ shall
mean the Executive’s ‘separation from service’ from the Company, an affiliate of
the Company or a successor entity within the meaning set forth in Section 409A
of the Code, determined in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h); and

(ii) if at the time of the Executive’s Separation from Service within the
meaning of Section 409A of the Code, the Company determines that the Executive
is a ‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of the Executive’s Separation from
Service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s Separation from
Service, or (B) the Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

2



--------------------------------------------------------------------------------

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.”

6. All other provisions of the Agreement shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Agreement except to the extent specifically provided for herein.

7. The validity, interpretation, construction and performance of this Amendment
shall be governed by the laws of Germany.

8. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, the Company has caused this First Amendment to Managing
Director Employment Agreement to be duly executed by its officer thereunto
authorized, and the Executive has hereunto set his hand, all on the day and year
first above written.

 

LEMAITRE VASCULAR GMBH

By:

 

/s/    George W. LeMaitre Vascular, Inc.

  Name: George W. LeMaitre   Title: Chairman & CEO

 

 

EXECUTIVE

/s/    Peter Gebauer

Peter R. Gebauer

 

3